DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in SE on 12/07/2016. It is noted, however, that applicant has not filed a certified copy of the 16302945 application as required by 37 CFR 1.55.

Claim Objections

3.	Claim 2 is objected to because of the following informalities: Typo error.

“the periphery … configured to emit …” should be “a periphery … configured to emit …”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claim(s) 2-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Regarding Claim 2’s limitation, “the first plane” is not defined by any conventional definition.

To further advance prosecution, the Examiner assumes “the first plane” is defined as a vertical plane perpendicular to the figure.

Appropriate action is required.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 2-3, 5, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kukulj (US Patent/PGPub. No. 20120223916) in view of Northcott et al. (US Patent/PGPub. No. 10860142).

Regarding Claim 2, (Currently Amended) Kukulj teaches a touch sensing apparatus ([0007], FIG. 3, i.e. touch screen 31) having a long edge ([0007], FIG. 3, i.e. horizontal edge) and a short edge ([0007], FIG. 3, i.e. horizontal edge), the touch sensing apparatus (i.e. please see above citation(s)) comprising:
a display panel ([0007], FIG. 3, i.e. an underlying display);
a plate ([0007], FIG. 3, i.e. shape of touch screen 31; [0101], FIG. 4, i.e. shape of touch screen 54) including a touch surface ([0007], FIG. 3, i.e. touch screen 31);
a plurality of emitters ([0007], FIG. 3, i.e. optical sources 4) arranged around a portion ([0007], FIG. 3, i.e. left portion) of the periphery of the plate (i.e. please see above citation(s)) and configured to emit light across ([0007], FIG. 3, i.e. launched into the light guide plate) the touch surface of the plate (i.e. please see above citation(s)),
a plurality of detectors ([0006], [0007], FIG. 2-3, i.e. waveguides 22) arranged around a portion of the periphery of the plate (i.e. please see above citation(s)) and configured to receive light ([0006], [0007], FIG. 2-3, i.e. detected) from the plurality of emitters (i.e. please see above citation(s)), and
a frame assembly ([0006], FIG. 3, i.e. L-shaped substrate 24), the frame assembly comprising:
a first frame element ([0007], FIG. 3, i.e. frame of 31) configured to support (FIG. 2-3, i.e. as shown by the figure(s)) the display panel (i.e. please see above citation(s));
a second frame element ([0006], FIG. 3, i.e. L-shaped substrate 24) arranged around (FIG. 2-3, i.e. as shown by the figure(s)) the periphery of the plate (i.e. please see above citation(s)) and configured to support (FIG. 2-3, i.e. as shown by the figure(s)) the plurality of emitters and plurality of detectors,
wherein the second frame element (i.e. please see above citation(s)) including a first surface ([0006], FIG. 3, i.e. vertical surface between 24 and 34) arranged against an edge ([0006], FIG. 3, i.e. left vertical edge 34) of the plate (i.e. please see above citation(s)) and a second surface ([0006], [0007], FIG. 3, i.e. surface of the figure) arranged parallel to (FIG. 3, i.e. as shown by the figure(s)) the touch surface,
the touch surface (i.e. please see above citation(s)) including:
a first edge ([0007], FIG. 3, i.e. lower horizontal edge) and a second edge ([0007], FIG. 3, i.e. right vertical edge) adjacent to (FIG. 3, i.e. as shown by the figure(s)) the short edge (i.e. please see above citation(s)); and
a third edge and a fourth edge adjacent to (FIG. 3, i.e. as shown by the figure(s)) the long edge;
wherein the touch surface (i.e. please see above citation(s)) is curved ([0007], FIG. 3, i.e. parabolic reflectors 38) relative to (FIG. 3, i.e. as shown by the figure(s)) a second flat plane ([0006], [0007], FIG. 3, i.e. plane of the figure) defined in part by (FIG. 3, i.e. as shown by the figure(s)) the short edge and the long edge (i.e. please see above citation(s)); 
wherein a distance ([0007], FIG. 3, i.e. distance) between a first curved line ([0007], FIG. 3, i.e. curve on vertical plane perpendicular to figure) drawn on the first plane ([0007], FIG. 3, i.e. vertical plane perpendicular to figure) and a second straight line ([0007], FIG. 3, i.e. horizontal line on figure) drawn on the second flat plane (i.e. please see above citation(s)) varies according to a concave curve function (i.e. please see below illustration).

    PNG
    media_image1.png
    580
    838
    media_image1.png
    Greyscale

 Kukulj does not explicitly teach
the first, second, third, and fourth edges are curved.
In the same field of endeavor, Northcott et al. teach
the first, second, third, and fourth edges (Col. 6, Ln. 16-22, FIG. 10, i.e. each 1/4 of a circle intersected by a lateral plane and the “hemispherical surface 24”) are curved (Col. 6, Ln. 16-22, FIG. 10, i.e. 900 arc).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to modify Kukulj teaching of an optical sensing device having a flat surface with Northcott et al. teaching of teaching of an optical sensing device having a curved surface to effectively select different desired touch screen by designing curved surface (Northcott et al.’s Col. 6, Ln. 16-22).
Regarding Claim 3, (Previously Presented) the touch sensing apparatus of claim 2, wherein
Kukulj teaches
the plurality of emitters (i.e. please see above citation(s)) is configured to emit light to propagate ([0007], FIG. 3, i.e. launched into the light guide plate) over the touch surface (i.e. please see above citation(s)).
Regarding Claim 5, (Previously Presented) the touch sensing apparatus of claim 2,
Kukulj teaches
further comprising a processing element ([0101], FIG. 5, i.e. controller 60) configured to determine, based on output signals ([0103], FIG. 5, i.e. intensity profile) of the plurality of detectors (i.e. please see above citation(s)), a position ([0103], FIG. 5, i.e. X/Y-axis coordinate) of an object ([0103], FIG. 5, i.e. object 12) on the touch surface (i.e. please see above citation(s)).
Regarding Claim 10, (Previously Presented) the touch sensing apparatus of claim 2,
Northcott et al. teach
further comprising a gasket (Col. 8, Ln. 23-28, FIG. 18, i.e. light guide array 28), wherein the plate (Col. 8, Ln. 23-28, FIG. 18, i.e. display 20) is supported by (Col. 8, Ln. 23-28, FIG. 18, i.e. interposing) the gasket (i.e. please see above citation(s)) along an edge (Col. 8, Ln. 23-28, FIG. 18, i.e. top edge) of the plate (i.e. please see above citation(s)).
Regarding Claim 11, (Previously Presented) the apparatus of claim 10, wherein
Northcott et al. teach
the gasket (i.e. please see above citation(s)) is configured to have varying thickness (Col. 8, Ln. 23-28, FIG. 18, i.e. may be curved) to match a curvature (Col. 8, Ln. 23-28, FIG. 18, i.e. curvature) of the plate along the edge (i.e. please see above citation(s)).
Regarding Claim 12, (Previously Presented) the apparatus of claim 2, wherein
Northcott et al. teach
the second frame element (Col. 8, Ln. 23-28, FIG. 18, i.e. light guide array 28) is curved (Col. 8, Ln. 23-28, FIG. 18, i.e. may be curved).

6.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kukulj (US Patent/PGPub. No. 20120223916) in view of Northcott et al. (US Patent/PGPub. No. 10860142) and Wassvik (US Patent/PGPub. No. 20160334942).

Regarding Claim 4, (Previously Presented) Kukulj and Northcott et al. teach the touch sensing apparatus of claim 2.
However, Kukulj and Northcott et al. do not explicitly teach
the plurality of emitters is configured to emit light through the plate by total internal reflection.
In the same field of endeavor, Wassvik teaches
the plurality of emitters ([0052], FIG. 2A, i.e. Emitters 2) is configured to emit light ([0052], FIG. 2A, i.e. propagating light) through the plate ([0103], FIG. 10G, i.e. filter 20) by total internal reflection ([0051], FIG. 1, i.e. total internal reflection).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to realize Kukulj and Northcott et al. teaching of optical touch sensing device propagating light with Wassvik teaching of optical touch sensing device propagating light via total internal reflection to accurately identify touch point (Wassvik’s [0051]).

7.	Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kukulj (US Patent/PGPub. No. 20120223916) in view of Northcott et al. (US Patent/PGPub. No. 10860142) and RYU et al. (US Patent/PGPub. No. 20160295711).

Regarding Claim 6, (Currently Amended) Kukulj and Northcott et al. teach the touch sensing apparatus of claim 2.
However, Kukulj and Northcott et al. do not explicitly teach
the plate has a first curvature prior to installation and a second curvature greater than the first curvature when assembled.
In the same field of endeavor, RYU et al. teach
the plate ([0063], FIG. 4(a) & 4(b), i.e. display unit 20) has a first curvature ([0070], FIG. 4(a), i.e. flat surface display unit 20 which would be curvature with infinite radius) prior to installation ([0072], FIG. 4(a), i.e. prior to links 50 are pushed up) and a second curvature ([0072], FIG. 4(a), i.e. after links 50 are pushed up) greater than ([0072], FIG. 4(a), i.e. flat > curve up) the first curvature when assembled (i.e. please see above citation(s)).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine Kukulj and Northcott et al. teaching touch display device comprising frame and curved display surface with RYU et al. teaching of touch display device comprising frame and curved/flat display surface to effectively adjust field of views by providing both curved or flat surface of display (RYU et al.’s [0071]).
Regarding Claim 7, (Previously Presented) the touch sensing apparatus of claim 6, wherein
RYU et al. teach
the first curvature and second curvature (i.e. please see above citation(s)) are measured along an edge ([0072], FIG. 4(a) & 4(b), i.e. vertical edge) of the plate ([0072], FIG. 4(a) & 4(b), i.e. housing 30).
 8, (Currently Amended) the touch sensing apparatus of claim 6, wherein
RYU et al. teach
the first curvature and second curvature (i.e. please see above citation(s)) are measured along a line drawn ([0072], FIG. 4(a) & 4(b), i.e. R1) on the plate passing through a center point ([0072], FIG. 4(a) & 4(b), i.e. point intersected by R1 and 30) of the plate (i.e. please see above citation(s)).
Regarding Claim 9, (Currently Amended) the touch sensing apparatus of claim 6, wherein
RYU et al. teach
the first curvature and second curvature (i.e. please see above citation(s)) are measured along a line drawn ([0073], FIG. 4(a) & 4(b), i.e. VPL) on the plate passing through any position on the plate (i.e. please see above citation(s)).

8.	Claim(s) 13-14, 16, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kukulj (US Patent/PGPub. No. 20120223916) in view of LEE (US Patent/PGPub. No. 20170308236).

Regarding Claim 13, (Currently Amended) Kukulj teaches a touch sensing apparatus ([0007], FIG. 3, i.e. touch screen 31) comprising:
a display panel ([0007], FIG. 3, i.e. an underlying display);
a rectangular plate ([0007], FIG. 3, i.e. rectangular shape of touch screen 31; [0100], FIG. 4, i.e. rectangular shape of touch screen 46) including a touch surface ([0007], FIG. 3, i.e. touch screen 31);
a plurality of emitters ([0007], FIG. 3, i.e. optical sources 4) configured to emit light across ([0007], FIG. 3, i.e. launched into the light guide plate) the touch surface of the rectangular plate (i.e. please see above citation(s)), and
a frame ([0006], FIG. 3, i.e. L-shaped substrate 24) configured to support the display panel, the rectangular plate, and the plurality of emitters, said frame (i.e. please see above citation(s)) comprising:
a longitudinal edge portion ([0101], FIG. 5, i.e. upper horizontal edge of 36) configured to contact (FIG. 4, i.e. as shown by the figure(s)) at least a first corner and a second corner ([0100], FIG. 4, i.e. upper left and right left corners) of the rectangular plate (i.e. please see above citation(s)),
wherein the edge portion (i.e. please see above citation(s)) is curved ([0101], FIG. 5, i.e. parabolic reflector 38) such that a distance ([0101], FIG. 5, i.e. distance) between the edge portion (i.e. please see above citation(s)) and a straight line between ([0101], FIG. 5, i.e. horizontal line between upper left and right corners) the first corner and the second corner varies according to a concave curve function ([0101], FIG. 5, i.e. parabolic) and wherein the curved edge portion (i.e. please see above citation(s)) is configured to enable curvature (FIG. 5, i.e. as shown by the figure(s)) in the rectangular plate (i.e. please see above citation(s)).
However, Kukulj does not explicitly teach
the rectangular plate is at least 55" wide along an axis.
In the same field of endeavor, LEE teaches
the rectangular plate ([0061], FIG. 6, i.e. touch screen device with large size) is at least 55" wide ([0061], FIG. 6, i.e. 60 inch) along an axis ([0061], FIG. 6, i.e. width axis).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to modify Kukulj teaching of an optical sensing device having a general size with LEE teaching of teaching of a large size optical sensing device effectively transmit power transmission for a large size optical sensing device (LEE’s [0061]).
Regarding Claim 14, (Previously Presented) the touch sensing apparatus of claim 13, wherein
Kukulj teaches
plurality of emitters (i.e. please see above citation(s)) is configured to emit light to propagate over ([0007], FIG. 3, i.e. launched into the light guide plate) the touch surface (i.e. please see above citation(s)).
Regarding Claim 16, (Previously Presented) the touch sensing apparatus of claim 13,
Kukulj teaches
further comprising a processing element ([0101], FIG. 5, i.e. controller 60) configured to determine, based on output signals ([0103], FIG. 5, i.e. intensity profile) of the plurality of detectors (i.e. please see above citation(s)), a position ([0103], FIG. 5, i.e. X/Y-axis coordinate) of an object ([0103], FIG. 5, i.e. object 12) adjacent to the touch surface (i.e. please see above citation(s)).
Regarding Claim 21, (Currently Amended) Kukulj teaches a touch sensing apparatus ([0007], FIG. 3, i.e. touch screen 31) comprising:
a frame element ([0006], FIG. 3, i.e. L-shaped substrate 24) configured to contact at least a portion ([0007], FIG. 3, i.e. contact portion at optical sources 4) of an edge (FIG. 3, i.e. lower edge as shown by the figure(s)) of a rectangular plate ([0007], FIG. 3, i.e. rectangular shape of 31), said rectangular plate (i.e. please see above citation(s)) including a touch surface ([0007], FIG. 3, i.e. touch screen 31/34);
wherein the frame element (i.e. please see above citation(s)) includes a curvature ([0007], FIG. 3, i.e. upper curvature of parabolic reflectors 38) along a longitudinal axis ([0007], FIG. 3, i.e. vertical axis) of the frame element,
wherein the curvature of the frame element (i.e. please see above citation(s)) is configured to induce a corresponding curvature ([0007], FIG. 3, i.e. right curvature of parabolic reflectors 38) in the plate.
However, Kukulj does not explicitly teach
the rectangular plate is at least 55" wide along an axis.
In the same field of endeavor, LEE teaches
the rectangular plate ([0061], FIG. 6, i.e. touch screen device with large size) is at least 55" wide ([0061], FIG. 6, i.e. 60 inch) along an axis ([0061], FIG. 6, i.e. width axis).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to modify Kukulj teaching of an optical sensing device having a general size with LEE teaching of teaching of a large size optical sensing device effectively transmit power transmission for a large size optical sensing device (LEE’s [0061]).
Regarding Claim 23, (Currently Amended) the touch sensing apparatus of claim 21, wherein a distance (FIG. 3, i.e. upper vertical distance as shown by the figure(s)) between the touch surface (i.e. please see above citation(s)) and a straight line parallel to (FIG. 3, i.e. horizontal line as shown by the figure(s)) the edge of the plate (i.e. please see above citation(s)) varies according to a concave curve function ([0007], FIG. 3, i.e. parabolic reflectors 38).

9.	Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kukulj (US Patent/PGPub. No. 20120223916) in view of LEE (US Patent/PGPub. No. 20170308236) and Wassvik (US Patent/PGPub. No. 20160334942).

Regarding Claim 15, (Previously Presented) Kukulj and LEE teach the touch sensing apparatus of claim 13.
However, Kukulj and LEE do not explicitly teach
the plurality of emitters is configured to emit light through the plate by total internal reflection.
the plurality of emitters ([0052], FIG. 2A, i.e. Emitters 2) is configured to emit light ([0052], FIG. 2A, i.e. propagating light) through the plate ([0103], FIG. 10G, i.e. filter 20) by total internal reflection ([0051], FIG. 1, i.e. total internal reflection).
Kukulj and LEE teaching of optical touch sensing device propagating light with Wassvik teaching of optical touch sensing device propagating light via total internal reflection to accurately identify touch point (Wassvik’s [0051]).

10.	Claim(s) 17-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kukulj (US Patent/PGPub. No. 20120223916) in view of LEE (US Patent/PGPub. No. 20170308236) and RYU et al. (US Patent/PGPub. No. 20160295711).

Regarding Claim 17, (Currently Amended) Kukulj and LEE teach the touch sensing apparatus of claim 13.
However, Kukulj and LEE do not explicitly teach
the plate has a first curvature prior to installation and a second curvature greater than the first curvature when assembled.
In the same field of endeavor, RYU et al. teach
the plate ([0063], FIG. 4(a) & 4(b), i.e. display unit 20) has a first curvature ([0070], FIG. 4(a), i.e. flat surface display unit 20 which would be curvature with infinite radius) prior to installation ([0072], FIG. 4(a), i.e. prior to links 50 are pushed up) and a second curvature ([0072], FIG. 4(a), i.e. after links 50 are pushed up) greater than ([0072], FIG. 4(a), i.e. flat > curve up) the first curvature when assembled (i.e. please see above citation(s)).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine Kukulj and LEE teaching touch display device comprising frame and curved display surface with RYU et al. teaching of touch display device comprising frame and curved/flat display surface to effectively adjust field of views by providing both curved or flat surface of display (RYU et al.’s [0071]).
Regarding Claim 18, (Previously Presented) the touch sensing apparatus of claim 17, wherein
RYU et al. teach
the first curvature and second curvature (i.e. please see above citation(s)) are measured along an edge ([0072], FIG. 4(a) & 4(b), i.e. vertical edge) of the plate ([0072], FIG. 4(a) & 4(b), i.e. housing 30).
Regarding Claim 19, (Currently Amended) the touch sensing apparatus of claim 17, wherein
RYU et al. teach
the first curvature and second curvature (i.e. please see above citation(s)) are measured along a line drawn ([0072], FIG. 4(a) & 4(b), i.e. R1) on the plate passing through a center point ([0072], FIG. 4(a) & 4(b), i.e. point intersected by R1 and 30) of the plate (i.e. please see above citation(s)).
Regarding Claim 20, (Currently Amended) the touch sensing apparatus of claim 17, wherein
RYU et al. teach
the first curvature and second curvature (i.e. please see above citation(s)) are measured along a line drawn ([0073], FIG. 4(a) & 4(b), i.e. VPL) on the plate passing through any position on the plate (i.e. please see above citation(s)).
Regarding Claim 22, (Previously Presented) Kukulj and LEE teach the touch sensing apparatus of claim 21.
However, Kukulj and LEE do not explicitly teach
the plate has a first curvature prior to installation and, when assembled, the frame element induces the plate into having a second curvature greater than the first curvature.
In the same field of endeavor, RYU et al. teach
the plate ([0063], FIG. 4(a) & 4(b), i.e. display unit 20) has a first curvature ([0070], FIG. 4(a), i.e. flat surface display unit 20 which would be curvature with infinite radius) prior to installation ([0072], FIG. 4(a), i.e. prior to links 50 are pushed up) and, when assembled ([0072], FIG. 4(a), i.e. after links 50 are pushed up), the frame element ([0063], FIG. 4(a) & 4(b), i.e. housing 30) induces the plate into having a second curvature greater than ([0072], FIG. 4(a) & 4(b), i.e. more curved after links 50 are pushed up) the first curvature (i.e. please see above citation(s)).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine Kukulj teaching touch display device comprising frame and curved display surface with RYU et al. teaching of touch display device comprising frame and curved/flat display surface to effectively adjust field of views by providing both curved or flat surface of display (RYU et al.’s [0071]).

Response to Argument

11.	Applicant's arguments filed 03/09/2021 have been fully considered but they are not persuasive.

On P. 8 concerning Claims 13 and 21, applicant argues that Kukulj does not teach “the “light guide plate” is curved”. However, the Examiner respectfully disagrees because:

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies “the “light guide plate” is curved”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

12.	Applicant’s arguments with respect to amended features of Claim(s) 13 and 21 has/have been considered but are moot because the arguments do not apply to the newly added reference being used in the current rejection.

13.	All dependent claims are properly rejected or objected as shown above.

14.	Applicants’ Response to the Final Office Action, 10/09/2020, has been entered and made of record. Claim(s) 2, 6, 8-9, 13, 17, 19-21,  and 23 is/are amended, and Claim(s) 1 is/are cancelled. Thus, Claim(s) 2-23 is/are pending in this application.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached on Monday to Friday 8:00 AM to 5:00 PM.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628